NUMBER 13-11-00251-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE HERSHEL PRICE AND THE TEXAS MEDICAL BOARD
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices
Rodriguez and Benavides
Memorandum Opinion Per Curiam[1]
Relators, Hershel
Price and the Texas Medical Board, filed a “Conditional Petition for Emergency
Writ of Mandamus” on April 18, 2011.  Relators have now filed a motion to
dismiss this original proceedings on grounds that the parties have resolved
their dispute.  
The Court, having
examined and fully considered the motion to dismiss, is of the opinion that the
motion should be granted.  Accordingly, we GRANT the motion to dismiss and
DISMISS this original proceeding without regard to the merits. 
 
 
                                               
                                            
                                                                                    PER
CURIAM
 
 
Delivered and filed the
20th day of April, 2011.
 
                                                            




[1] See Tex. R. App. P. 52.8(d) (“When denying relief, the court may
hand down an opinion but is not required to do so.”); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions).